Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3 and 11 recite the limitation wherein the switch to normal operating mode is allowed after a time from activation to the low speed rotation is reached. The language is not clear if this is the same elapsed time as claimed in parent claims 1 and 9. The examiner recommends describing the elapsed time from claims 1 and 9 as being between the activation of the compressing apparatus and the reaching of the low speed frequency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US Patent No. 4,756,669) in view of Toyota et al (US PGPub No. 2012/0189463) in view of Iimura et al (US Patent No. 7,017,342).

Hata teaches:

limitations from claims 1 and 9, an air compressing apparatus, comprising: a compressor body (1) compressing air; a motor (5) driving the compressor  speed rotational frequency lower than a maximum rotation speed (“L”; C. 4 Lines 23-34), and based on a pressure value (see atmospheric and/or P1-P4) detected by the pressure sensor and elapsed time from activation (t=0-3 seconds for example, from timer 15; C. 4 Lines 35-36), the low speed activation mode is switched to a normal operating mode in which the compressor body is operated at variable frequencies including a maximum rotational frequency (“H”; C. 4 Lines 35-40);

Hata teaches that the switching of compressor speed is based upon pressure values (see H, L) indicative of pressure change rates (C. 5 Lines 1-20; C. 6 Lines 1-15 teaching changes in pressure rates causing either slow (L) or normal (H) operation), but does not explicitly teach a step of switching modes based upon a pressure change comparison;

Toyota teaches:

limitations from claims 1 and 9, a pump (20), a pumped fluid reservoir (50), a motor (30) controlled via an inverter (110; paragraph 41), a pressure sensor (40) detecting pressure of the pumped fluid (paragraph 41); and wherein the pump is driven at a first low speed frequency (N1) when a pressure change rate is smaller than a predetermined value (see paragraph 66 and STEP 402 “NO” of FIG. 4), and driven at a second higher speed frequency (N2) when a pressure change rate is greater than a predetermined value (paragraph 66 and STEP 402 “YES” of FIG. 4) and a predetermined time has passed (paragraph 66 and STEP 403 of FIG. 4);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use an inverter to change the speed of the compressor of Hata relying upon pressure change as the variable of control as taught by Toyota rather than a simple measured pressure value, in order to reduce complications caused by variations in sensed pressure such as hysteresis and hunting (see paragraphs 9-10 and 12 of Toyota);

Neither Hata nor Toyota teaches varying the speed of the compressor in the “normal” mode of operation, instead both references rely on a single normal speed setting; 

However, Iimura teaches:

 limitations from claims 1 and 9, an air compressing apparatus comprising  a compressor body (20) driven by a motor (30); wherein a control (40) activates and deactivates the compressor based upon a measured pressure of a tank (10; FIG. 4A;); and wherein, when a pressure change rate (d(P1)/dt in STEP 107-108 for example) calculated based on the pressure value (P1) detected by the pressure sensor is lower than a predetermined value, the control circuit switches the low speed activation mode (N1-N2 for example; C. 9 Lines 48-60 and C. 10 Lines 1-5) to the normal operating mode (N3) based on the pressure change rate (N3 for example; C. 9 Lines 37-41);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the speeds of the compressor of Hata to multiple speeds including a maximum speed, such as is taught by the speeds N1-N3 of Iimura, rather than a single speed in order to more precisely account for changes in usage of the compressed air and the resulting measured pressure changes (see C. 1 Lines 35-48 and C. 2 Lines 13-19; C. 3 Lines 50-56);



Hata further teaches:

limitations from claims 3 and 11, wherein the control circuit allows switching to the normal operating mode after a time from activation of the air compressing apparatus until the low speed rotational frequency is reached elapses (timer 15; C. 5 Lines 16-20 for example);


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current rejection further relies on Toyota to more clearly teach limitations regarding a pressure change measurement as the sole variable of compressor control. While Iimura is still relied upon to teach the use of multiple pressure threshold points, it is not relied upon to teach a particular pressure-differential based control. Therefore the examiner maintains that the applicant’s arguments regarding Iimura are moot.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.